Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons of Allowance
Claims 1-20 are allowed.
The closest prior art, Shapiro et al. (US Patent #8,595,385), discloses “Method and System For Submission Queue Acceleration”. 
However, the prior art differs from the present invention because the prior art fails to disclose “the multi-path input-output driver is further configured: to obtain an input-output operation that targets a given logical volume of the storage system; to determine a process tag value associated with the obtained input- output operation; to determine a mapping between the determined process tag value and a given submission queue priority class; to identify one or more of the input-output submission queues as having the given submission queue priority class based at least in part on the mapping; to select a target input-output submission queue from the identified one or more input-output submission queues; and to dispatch the obtained input-output operation to the selected target input- output submission queue”.
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1, 9 and 17 identify the distinct features “the multi-path input-output driver is further configured: to obtain an input-output operation that targets a given logical volume of the storage system; to determine a process tag value associated with the obtained input- output operation; to determine a mapping between the determined process tag value and a given submission queue priority class; to identify one or more of the input-output submission queues as having the given submission queue priority class based at least in part on the mapping; to select a target input-output submission queue from the identified one or more input-output submission queues; and to dispatch the obtained input-output operation to the selected target input- output submission queue", which are not taught or suggested by the prior art of records.
Claims 1-20 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135